Citation Nr: 1109426	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error in the rating decision in July 1970 by the RO, denying service connection for left knee arthritis.

2.  Whether there was clear and unmistakable error in the rating decision in February 1989 by the RO, denying service connection for a right leg injury.

3.  Whether there was clear and unmistakable error in the rating decision in February 1989 by the RO, denying service connection for a left leg injury.

4.  Whether there was clear and unmistakable error in the rating decision in September 1994 by the RO, denying service connection for a nervous disorder/psychosis/paranoid schizophrenia.

5.  Whether there was clear and unmistakable error in the rating decision in September 1994 by the RO, denying entitlement to service connection under 38 U.S.C.A. § 1702

6.  Whether there was clear and unmistakable error in the rating decision in August 1995 by the RO, denying service connection for venereal disease.

7.  Whether there was clear and unmistakable error in the rating decision in February 2002 by the RO, denying service connection for sinusitis.

8.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a right leg injury.

9.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a left leg injury.

10.  Whether new and material evidence has been presented to reopen a claim of service connection for a nervous disorder/psychosis/paranoid schizophrenia.

11.  Whether new and material evidence has been presented to reopen a claim of service connection for venereal disease.

12.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection under 38 U.S.C.A. § 1702.

13.  Whether new and material evidence has been presented to reopen a claim of service connection for sinusitis.

14.  Entitlement to service connection for posttraumatic stress disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

As the claim for service connection for left knee arthritis is herein granted, the appeal to reopen that claim is in turn resolved.

In correspondence dated in November 2006 the Veteran raised the issues of service connection for psychosis/schizophrenia secondary to (caused or aggravated by) venereal disease; service connection for posttraumatic stress disorder secondary to (caused or aggravated by) venereal disease; and service connection for a leg injury secondary to (caused or aggravated by) venereal disease.  These claims have not been adjudicated and are referred to the RO for appropriate action.

The claim of service connection for venereal disease, and the Veteran's request to reopen his claim of service connection for sinusitis, are both addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  In October 1969 the Veteran separated from service, and in March 1970 he filed a claim of service connection for left knee arthritis.

2.  In a rating decision in July 1970, the RO denied service connection for traumatic arthritis, left knee based on the absence of evidence in STRs of a left knee disorder.

3.  The evidence of record at the time of the July 1970 rating decision included STRs, and a March 1970 VA hospital record of treatment for pain, swelling, and warmth in the left knee, and x-rays confirmed the presence of degenerative changes.  Diagnosis was traumatic arthritis.  

4.  During his July 1970 treatment the Veteran denied any post-service injury to the left knee, and the record contains no lay or medical evidence to the contrary.

5.  The July 1970 diagnosis of traumatic arthritis was within the one year presumptive period after service.

6.  In December 1988 the Veteran filed a claim of service connection for bilateral legs, which the RO denied in a February 1989 rating decision based on the total absence of in-service and post-service medical evidence evidence.

7.  The evidence of record at the time of the February 1989 rating decision included STRs, which contained no complaint, diagnosis, or treatment for a leg disorder; a March 1970 VA hospital record of treatment for left knee arthritis; and a November 1988 VA hospital record of treatment for psychotic symptoms.  

8.  In March 1994 the Veteran filed a claim of service connection for a nervous disorder and entitlement to service connection under 38 U.S.C.A. § 1702; and in a rating decision in September 1994 the RO denied service connection for psychosis on the grounds that there was no record of psychosis or neurosis in STRs or within the year thereafter, and entitlement to service connection under 38 U.S.C.A. § 1702 on the grounds that there was no evidence of psychosis within the two years following service.

9.  The evidence of record at the time of the September 1994 rating decision consisted of STRs, which showed evidence in April and August of 1969 of a psychiatric consult secondary to alcohol use; a March 1970 VA hospital record of treatment for left knee arthritis; a November 1988 VA hospital record of treatment for psychotic symptoms; and a private treatment record dated in 1994, which reflects a diagnosis of "stable psychosis."  

10.  In January 1995 the Veteran filed a claim of service connection for venereal disease; and in a rating decision in August 1995 the RO denied service connection for venereal disease on the grounds that the disorder was the result of the Veteran's willful misconduct.

11.  The evidence of record at the time of the August 1995 rating decision consisted of STRs, which show treatment in October and December 1967, and in May and July 1968, for gonorrhea and venereal warts; a March 1970 VA hospital record of treatment for left knee arthritis; a November 1988 VA hospital record of treatment for psychotic symptoms; and private treatment records dated in 1994, which included the results of laboratory tests; reflected a diagnosis of "stable psychosis;" and documented complaints of leg cramps.

12.  In September 2000 the Veteran filed a claim of service connection for sinusitis; and in a rating decision in April 2002 the RO denied the claim on the grounds that there was no evidence of a chronic sinusitis disorder during service.

13.  The evidence of record at the time of the April 2002 rating decision included STRs, which contained no complaint, diagnosis, or treatment for a leg disorder; a March 1970 VA hospital record of treatment for left knee swelling, and warmth (diagnosed as traumatic arthritis); a November 1988 VA hospital record of treatment for psychotic symptoms; and VA treatment records dating from April 1993, which document complaints of and treatment for nasal congestion in March 1994 April 1996, March 1999, and October 1999.  

14.  In a rating decision dated in February 1989, the RO denied service connection for bilateral leg injuries; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record. 

15.  The evidence presented since the rating decision in February 1989 by the RO does not relate to an unestablished fact necessary to substantiate the claim of service connection for residuals of bilateral leg injuries.

16.  In a rating decision dated in September 1994, the RO denied service connection for a nervous disorder/psychosis; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.  In February 2003 the Board denied the Veteran's request to reopen his claim for psychosis/schizophrenia.

17.  The evidence presented since the Board decision in February 2003 does not relate to an unestablished fact necessary to substantiate the claim of service connection for psychosis/schizophrenia.

18.  In a rating decision dated in August 1995, the RO denied service connection for venereal disease; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record. 

19.  The evidence presented since the rating decision in August 1995 by the RO relates to an unestablished fact necessary to substantiate the claim of service connection for venereal disease.

20.  In a rating decision dated in September 1994, the RO denied entitlement to service connection under 38 U.S.C.A. § 1702; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record. 

21.  The evidence presented since the rating decision in September 1994 by the RO does not relate to an unestablished fact necessary to substantiate the claim of entitlement under 38 U.S.C.A. § 1702.



CONCLUSIONS OF LAW

1.  Clear and unmistakable error of fact in the rating decision in July 1970 by the RO, denying the claim for service connection for left knee arthritis, is established.  38 C.F.R. § 3.105 (2010).

2.  Clear and unmistakable error of fact or of law in the rating decision in February 1989 by the RO, denying the claim for service connection for a right leg injury, is not established.  38 C.F.R. § 3.105 (2010).

3.  Clear and unmistakable error of fact or of law in the rating decision in February 1989 by the RO, denying the claim for service connection for a left leg injury, is not established.  38 C.F.R. § 3.105 (2010).

4.  Clear and unmistakable error of fact or of law in the rating decision in September 1994 by the RO, denying the claim for service connection for psychosis, is not established.  38 C.F.R. § 3.105 (2010).

5.  Clear and unmistakable error of fact or of law in the rating decision in September 1994 by the RO, denying the claim of entitlement to service connection under 38 U.S.C.A. § 1702, is not established.  38 C.F.R. § 3.105 (2010).

6.  An error in the rating decision in August 1995 by the RO, denying the claim of service connection for venereal disease, was made, but because a different result would not have ensued, clear and unmistakable error is not established.  38 C.F.R. § 3.105 (2010); Fugo v. Brown, 6 Vet. App. 40 (1993).  

7.  Clear and unmistakable error of fact or of law in the rating decision in April 2002 by the RO, denying the claim for service connection for sinusitis, is not established.  38 C.F.R. § 3.105 (2010).

8.  The rating decision in February 1989 by the RO, denying service connection for residuals of a right leg injury, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

9.  The additional evidence presented since the rating decision in February 1989 is not new and material, and the claim of service connection for residuals of a right leg injury is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

10.  The rating decision in February 1989 by the RO, denying service connection for residuals of a left leg injury, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

11.  The additional evidence presented since the rating decision in February 1989 is not new and material, and the claim of service connection for residuals of a left leg injury is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

12.  The Board decision in February 2003, denying the Veteran's application to reopen the claim of service connection for a psychiatric disorder (psychosis/schizophrenia), is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

13.  The additional evidence presented since the Board decision in February 2003 is not new and material, and the claim of service connection for psychosis/schizophrenia is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

14.  The rating decision in August 1995 by the RO, denying service connection for venereal disease, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

15.  Evidence presented since the rating decision in August 1995 is new and material, and the claim of service connection for venereal disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

16.  The rating decision in September 1994 by the RO, denying entitlement to service connection under 38 U.S.C.A. § 1702, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

17.  The additional evidence presented since the rating decision in February 1989 is not new and material, and the claim of entitlement to service connection under 38 U.S.C.A. § 1702 is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim of clear and unmistakable error, the duties to notify and to assist under the VCAA are not applicable as the determination as to the existence of clear and unmistakable error is based on the facts and the law that existed at the time decision challenged was made, and no further factual development is appropriate.  Parker v. Principi, 15 Vet. App. 407, 411-12 (2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc) (VCAA is not applicable to a claim of clear and unmistakable error in a rating decision by the RO).

In a new and material evidence claim, the notice must include notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in December 2006, with regard to the Veteran's request to reopen previously denied claims, and with regard to his claim for service connection for posttraumatic stress disorder.  The Veteran was notified that new and material evidence was needed to reopen the claims of service connection and the claim of entitlement to compensation under 38 U.S.C.A. § 1702; namely, evidence not previously considered, which is not redundant or cumulative of evidence previously considered.  The notice included the reasons the claims were previously denied, and the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service or within the relevant presumptive period thereafter; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service or the post-service presumptive period.   

The Veteran was further notified that VA would obtain VA records and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.  

As for content and timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records (STRs), VA, and private treatment records, and the Veteran has submitted lay argument regarding his claims.  As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

With regard to the Veteran's request to reopen his claims of service connection for a bilateral leg disorder, a psychiatric disorder, venereal disease, and entitlement to service connection under 38 U.S.C.A. § 1702, a VA medical examination or medical opinion is not warranted unless new and material evidence is presented, and this is not the case here on the applications to reopen these claims of service connection.  38 C.F.R. § 3.159(c)(4)(iii). 

As for the Veteran's claim of service connection for posttraumatic stress disorder, the Board notes that a VA examination was not obtained with respect to the claim.  However, as the Veteran is not currently diagnosed with posttraumatic stress disorder, and as the only mention of the disorder derives from the Veteran's use of the term in his claim for benefits, a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4).  As service and post-service medical records provide no basis to grant the above claim, the Board finds no justification for obtaining a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

I.  Clear and Unmistakable Error

Legal Criteria

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§3.104(a), 20.302, 20.1103.

Such a final decision may, however, be reversed where evidence establishes that it was a product of clear and unmistakable error.  38 C.F.R. § 3.105(a).  A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error. Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows: either the correct facts, as they were known at the time, were not before the adjudicator; or the statutory provisions extant at the time were incorrectly applied.  It is the sort of error which, had it not been made, would have manifestly changed the outcome at the time it was made.  It is an undebatable error, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.  A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error such that even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Fugo, 6 Vet. App. 40, 43-45.

If a claimant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is; and, unless it is the kind of error that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Fugo, at 44.

Left Knee Arthritis

In October 1969 the Veteran separated from service, and in March 1970 he filed a claim of service connection for left knee arthritis.  In a rating decision in July 1970, the RO denied service connection for traumatic arthritis, left knee, based on the absence of evidence in STRs of a left knee disorder.

Facts of Record at the Time of the July 1970 Rating Decision

The evidence of record at the time of the July 1970 rating decision included STRs, which contain no record of treatment for left knee complaints; and a March 1970 VA hospital record of treatment for pain, swelling, and warmth in the left knee.  X-rays taken in March 1970 confirmed the presence of degenerative changes in the left knee.  During his March 1970 treatment the Veteran unequivocally denied any post-service injury to the left knee.  Diagnosis was traumatic arthritis.  



Analysis

Under applicable law in effect at the time of the July 1970 rating decision, a grant of service connection was warranted for arthritis if manifest to a compensable degree within the twelve months period following separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

Although there is no record of a left knee disorder in service, the March 1970 x-ray findings of degenerative changes in the left knee, and the March 1970 diagnosis of traumatic arthritis, were clearly within the one-year presumptive period after the Veteran's October 1969 separation from service.  

In its July 1970 rating decision the RO alludes that service connection was not warranted on the premise that because there was no record of treatment or complaint for a left knee disorder during service, the Veteran's left knee arthritis must have been the result of some disease or injury after service.  This supposition is not substantiated by the facts that were of record at the time of the July 1970 rating decision.  On the contrary, in his report to VA treatment providers the Veteran denied any trauma to the knee, and the record contains no lay or medical evidence to the contrary.

Accordingly, the Board finds that the rating decision by the RO in July 1970, denying the Veteran's claim of service connection for left knee arthritis, was based on clear and unmistakable error of fact.  As such, and in accordance with 38 C.F.R. § 3.105(a), the denial of the claim for service connection for left knee arthritis is reversed.

Bilateral leg disorder 

In December 1988 the Veteran filed a claim of service connection for bilateral legs.  In his claim the Veteran stated that he had hurt both of his legs in Germany.  In a rating decision in February 1989 the RO denied the claim based on a total absence of in-service and post-service medical evidence.

Facts of Record at the Time of the February 1989 Rating Decision

The evidence of record at the time of the February 1989 rating decision included STRs, which contained no complaint, diagnosis, or treatment of a leg disorder; a March 1970 VA hospital record of treatment for left knee swelling, and warmth (diagnosed as traumatic arthritis); and a November 1988 VA hospital record of treatment for psychotic symptoms.  

Analysis

Under applicable law in effect at the time of the February 1989 rating decision, a grant of service connection was warranted for disability resulting from disease or injury incurred in or aggravated by active military service; and for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303.

The record contains no lay or medical evidence of a leg disorder prior to the February 1989 rating decision.  The Board specifically notes that STRs, which include those compiled during the Veteran's tour in Germany, contain no record of any leg problems; and the 1970 and 1988 VA hospital records likewise do not relate any complaints, diagnosis, or treatment of a leg disorder.

For the reasons explained above, the rating decision by the RO in February 1989, denying the Veteran's claim for service connection for a bilateral leg disorder, did not contain clear and unmistakable error of fact or of law.

Psychosis & 38 U.S.C.A. § 1702

In March 1994 the Veteran filed a claim of service connection for a nervous disorder and entitlement to compensation under 38 U.S.C.A. § 1702.  In a rating decision in September 1994 the RO denied service connection for psychosis on the grounds that there was no record of psychosis or neurosis in STRs or within the year thereafter.  The RO also denied entitlement to compensation under 38 U.S.C.A. § 1702 on the grounds that there was no active psychosis within the two years following service.

Facts of Record at the Time of the September 1994 Rating Decision

The evidence of record at the time of the September 1994 rating decision consisted of STRs, which showed evidence in April and August of 1969 of a psychiatric consult secondary to alcohol use; a March 1970 VA hospital record of treatment for left knee arthritis; a November 1988 VA hospital record of treatment for psychotic symptoms; and a private treatment record dated in 1994, which reflects a diagnosis of "stable psychosis."  

Analysis

Under applicable law in effect at the time of the September 1994 rating decision, a grant of service connection was warranted for disability resulting from disease or injury incurred in or aggravated by active military service; and for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303.  In addition, a grant of service connection for psychosis was available for a veteran of World War II, the Korean conflict, or the Vietnam era who developed an active psychosis within two years after discharge or release from the active military, naval, or air service.  38 U.S.C.A. § 1702.

Although there is evidence in STRs of a psychiatric intervention on one occasion secondary to alcohol intoxication, the Veteran was not diagnosed as having psychosis during service or within the two year period after service.  Indeed, the earliest record of an active psychosis at the time of the September 1994 rating decision was in 1994; some 25 years after service.  Accordingly, service connection under applicable law in September 1994 is not substantiated by the facts.   

For the reasons explained above, the rating decision by the RO in September 1994, denying the Veteran's claims for service connection for psychosis, including under 38 U.S.C.A. § 1702, did not contain clear and unmistakable error of fact or of law.

Venereal disease 

In January 1995 the Veteran filed a claim of service connection for venereal disease; and in a rating decision in August 1995 the RO denied service connection for venereal disease on the grounds that the disorder was the result of the Veteran's willful misconduct.

Facts of Record at the Time of the August 1995 Rating Decision

The evidence of record at the time of the rating decision in August 1995 by the RO consisted of STRs, which show treatment in October and December 1967, and in May and July 1968, for gonorrhea and venereal warts; a March 1970 VA hospital record of treatment for left knee arthritis; a November 1988 VA hospital record of treatment for psychotic symptoms; and private treatment records dated in 1994, which contain no mention of a venereal disease.

Analysis

Under applicable law in effect at the time of the August 1995 rating decision, a grant of service connection was warranted for disability resulting from disease or injury incurred in or aggravated by active military service; and for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303.  

In this case the claim of service connection was denied on the grounds of willful misconduct.

"Willful misconduct" is defined as an act involving conscious wrongdoing or known prohibited action and it involves deliberate or intentional wrongdoing with wanton and reckless disregard of its probable consequences and it must be the proximate cause of death.  38 C.F.R. § 3.1(n)(1),(3).  See Daniels v. Brown, 9 Vet. App. 348, 350 (1996).

The finding of willful misconduct is a factual determination and depends upon whether the evidence establishes that the Veteran engaged in deliberate or intentional wrongdoing with reckless disregard of the probable consequences of the misconduct.

The facts at the time of the August 1995 rating decision do not support a finding of willful misconduct; as there is no evidence, whatsoever, that the Veteran was engaged in any conscious wrongdoing or known prohibited action when he contracted venereal disease in-service. In fact, the RO conceded as much in its December 2005 statement of the case.  A finding, however, of clear and unmistakable error is not warranted because a review of the merits of the Veteran's claim would have resulted in denial as there was no post-service evidence, at the time of the August 1995 rating decision, of venereal disease or sequelae, so the error was not one which would have manifestly changed the outcome at the time that it was made.  See Fugo, 6 Vet. App. at 44 (holding that if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable).  

For the reasons explained above, the rating decision by the RO in August 1995, denying service connection for venereal disease, did not constitute clear and unmistakable error of fact or of law.

Sinusitis 

In September 2000 the Veteran filed a claim of service connection for sinusitis; and in a rating decision in April 2002 the RO denied the claim on the grounds that there was no evidence of a chronic sinusitis disorder during service.

Facts of Record at the Time of the April 2002 Rating Decision

The evidence of record at the time of the April 2002 rating decision consisted of STRs, which include a lone entry in February 1968 of complaints of and treatment for sinus congestion of one week's duration; a March 1970 VA hospital record of treatment for left knee arthritis; a November 1988 VA hospital record of treatment for psychotic symptoms; private treatment records dated in 1994, which contain no mention of a sinus or nasal disorder; and VA treatment records dating from 1993, which document complaints of and treatment for nasal congestion in March 1994 April 1996, March 1999, and October 1999.  

Analysis

Statutory law in effect at the time of the April 2002 rating decision provided for a grant of service connection for disability resulting from disease or injury incurred in or aggravated by active military service; and for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease was incurred in service.  See 38 C.F.R. § 3.303.  

Applicable caselaw in effect at the time of the April 2002 rating decision provided that a layperson without the appropriate medical training and expertise was not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997);Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (providing that where the determinative question involves a nexus or causation, competent medical evidence is required to substantiate the claim).

STRs show treatment in 1968 for nasal congestion; however, there is no indication of any chronicity during service, no post-service evidence of sinusitis, and no evidence of a nasal disorder for some 25 years after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Moreover, although there is post-service evidence of treatment for nasal congestion, there is no probative evidence that relates the Veteran's nasal congestion to the episode of sinus congestion in service.

Although the Veteran was competent to describe his symptoms, there was no evidence that he was qualified through knowledge, education, training, or experience to offer a medical diagnosis or opinion.  Thus, to the extent that his statements were offered as a lay opinion on causation, that is, an association between his post-service symptoms and service, his statements were of no probative value.  

The evidence of record at the time of the April 2002 rating decision did not contain reflect a nexus between the Veteran's nasal congestion and service.  The Veteran was treated for nasal congestion on one time only during service, and the absence of any contemporaneous lay or medical evidence for some 24 years after service weighed heavily against his claim of service connection.  There was also no medical opinion evidence of a nexus to service.  

For the reasons explained above, the rating decision by the RO in April 2002, denying the Veteran's claim for sinusitis, did not contain clear and unmistakable error of fact or of law.

II.  New and Material Evidence Claims 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claims.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Although the prior rating decisions by the RO became final, and although decisions of the Board are final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104, 7105(c).

Regardless of the RO's characterization of the claims, the Board is without jurisdiction to consider the substantive merits of a claim of service connection in the absence of a finding that new and material evidence has been presented.  

The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

As the Veteran's application to reopen the claims was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

Residuals of Bilateral Leg Injuries

In February 1989, the RO denied the claim of service connection for leg injuries on the grounds that there was no record of injuries in service, and no evidence of a link between any post-service symptoms and service.  After the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Evidence Previously Considered

The evidence considered at the time of the February 1989 denial of service connection consisted of STRs, which contained no complaint, finding, history, treatment, or diagnosis of a leg injury; a March 1970 VA hospital record of treatment for left knee pain and swelling; and a November 1988 VA hospital record of treatment for alcohol dependence and psychosis.  

Additional Evidence and Analysis 

As stated before, in February 1989, the RO denied the claim of service connection for leg injuries on the grounds that there was no record of injuries in service, and no evidence of a link between any post-service symptoms and service.  

The additional evidence consists of a 1994 private medical record of complaints of legs cramping at night; and VA treatment records dating from 1993.  VA treatment records dated in 1994 also show complaints of leg cramps.  

Although new, this evidence does not reflect a bilateral leg disorder during service, or show that any post-service complaints are related to service.  It thus does not relate to an unestablished fact necessary to substantiate the claim, and consequently does not meet the criteria for new and material under 38 C.F.R. § 3.156.

As the additional evidence is not new and material, the claims of service connection for bilateral leg injuries is not reopened.  As the claims are not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Psychosis/Schizophrenia

In a rating decision in September 1994, the RO denied the claim of service connection for a nervous disorder on grounds that there was no record of psychosis or neurosis in STRs or within the year thereafter.  After the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In October 1996 the Veteran requested that his claim for service connection for psychosis be reopen.  In a rating decision dated in June 1997 the claim was denied on the grounds of no new and material evidence and the Veteran did not appeal.

In January 1999 the Veteran filed a claim for paranoid schizophrenia.  In a July 1999 rating decision the RO styled the issue as "new and material evidence for paranoid schizophrenia (previously considered as psychosis), and then denied the claim on the grounds of no new and material evidence.  The Veteran appealed that decision; and in February 2003 the Board issued a decision denying service connection for psychosis (including paranoid schizophrenia) on the grounds of no new and material evidence.

Evidence Previously Considered

The evidence of record at the time of the February 2003 Board decision consisted of STRs, which showed evidence in April and August 1969 of intervention secondary to alcohol use; VA treatment records (including inpatient treatment records) dating from 1988, which show treatment for psychosis and schizophrenia; and a private treatment record dated in 1994, which reflects a diagnosis of "stable psychosis."  

Additional Evidence and Analysis 

As stated before, in a rating decision in September 1994, the RO denied the claim of service connection for a nervous disorder on grounds that there was no record of psychosis or neurosis in STRs or within the year thereafter.

The additional evidence since the February 2003 Board decision consists of VA records covering the period from 2003 to 2006, which show ongoing treatment of psychosis and schizophrenia.  This evidence is cumulative of evidence that supports facts previously established and considered, namely, post-service evidence of treatment of psychosis and schizophrenia.  Cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

As the additional evidence is not new and material, the claim of service connection for an acquired psychiatric disorder diagnosed as psychosis and schizophrenia is not reopened.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Venereal disease

In a rating decision in August 1995, the RO denied the claim of service connection for venereal disease based on a finding of willful misconduct.  After the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In a rating decision dated in July 2007, the RO stated that while the 1995 basis of willful misconduct was erroneous, the Veteran's claim of service connection would nevertheless have been denied as there was no current diagnosis of venereal disease.  The RO then denied the Veteran's application to reopen the claim of service connection for venereal disease based on the absence of post-service evidence of venereal disease.  The Veteran has appealed.

Evidence Previously Considered

The evidence considered at the time of the rating decision in August 1995 by the RO consisted solely of STRs, which showed treatment for gonorrhea and venereal warts; and a 1970 VA hospital record, which contained no mention of any form of venereal disease.

Additional Evidence and Analysis

As stated before, the Veteran's January 1995 claim of service connection for venereal disease was determined by the RO, in retrospect in July 2007, to have not been sustainable based on the absence of post-service evidence of venereal disease.

In order that the additional evidence may be considered new and material, the evidence must relate to this basis.  

The additional evidence consists, in pertinent part, of the Veteran's report to VA treatment providers in March 1994 that he was on medication for venereal disease.  The VA provider noted that the Veteran was also seeing a private physician.

This evidence is new because it was not considered by the RO in its August 1995 rating decision.  It is also material since it suggests that the venereal disease symptoms treated in service may have recurred.  It thus raises a reasonable possibility of substantiating the Veteran's claims of service connection, so the Veteran's request to reopen his claim for service connection for venereal disease is granted.  38 C.F.R. § 3.156.

38 U.S.C.A. § 1702 

In September 2004, the RO denied the claim of entitlement to service connection under 38 U.S.C.A. § 1702 on the grounds that there was no evidence of psychosis within the two year period after service.  After the Veteran was notified of the adverse decision and of the right to appeal, he did not appeal the rating decision and the decision became final by operation of law based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In a rating decision dated in July 2007, the RO denied the Veteran's application to reopen the claim of entitlement under 38 U.S.C.A. § 1702.  The Veteran has appealed.

Evidence Previously Considered

The evidence considered at the time of the September 1994 rating decision consisted of the service treatment records, which contained no complaint, finding, history, treatment, or diagnosis psychosis; and private treatment records dated in 1994, which also contain no mention of psychosis; much less within the two years after service.  

Additional Evidence and Analysis

The additional evidence consists of VA treatment records, covering the period from 1994 to 2006, that show ongoing treatment of psychosis and schizophrenia.  While new, this evidence does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection under 38 U.S.C.A. § 1702, since it contains no record of psychosis in the two years after the Veteran's separation from service.  It thus does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

As the additional evidence is not new and material, the claim of entitlement to service connection under 38 U.S.C.A. § 1702 is not reopened.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service connection, Posttraumatic stress disorder

Facts

The Veteran seeks service connection for posttraumatic stress disorder, which he avers is secondary to his Vietnam era service in Korea and Germany.  He points out that his service in Korea was shortly after the Korean War, and that his duties included border security/preventing hostile forces or persons from crossing the border.  He says that he also patrolled the demilitarized zone (DMZ), and was subjected to enemy psychological warfare, gas and smoke irritants, and hostile treatment from enemy sympathizers.   He also reports that he "worked top secret on the missiles in Germany and the pressure and stress just had [him] in a terrible frame of mind."

His DD Form 214 confirms that he served in Korea from December 1966 to May 1968, and in Europe from December 1968 to October 1969.

Service personnel records include the record of a June 1967 Special Court Martial Conviction of assault of another serviceman.  

STRs include an April 1969 Request for Medical Observation; and an August 1969 record of a psychiatric consult, which informs that the Veteran was referred for "urgent evaluation" by a psychiatrist because of "sensitive nature of job."  The psychiatrist wrote that "by the time I saw the soldier at 1530 he was coherent and answered questions well.  He has definite pride in his work."

VA treatment records, including hospital records, chronicle treatment for psychosis and schizophrenia.  In 2000 the Veteran told treatment providers that he had served in Vietnam for 45 days, and said that he thought he had posttraumatic stress disorder.  A diagnosis of posttraumatic stress disorder has never been made.

Pertinent Legal Criteria.

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and in-service stressors; and credible supporting evidence that the claimed in service stressor or stressors occurred.  38 C.F.R. § 3.303(f).

The United States Court of Appeals for Veterans Claims (Court) has held that for service connection to be awarded, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between a claimed in-service disease or injury and a present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the Veteran fails to demonstrate any one element, denial of service connection will result.





Analysis.

The Veteran does not have a diagnosis of posttraumatic stress disorder.  See Gilpin, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  This is not to say that he does not have a psychiatric disorder.  On the contrary, VA medical records chronicle treatment for psychoses and schizophrenia.  There is, however, no record of posttraumatic stress disorder.  Accordingly, in the absence of a current disorder, service connection for posttraumatic stress disorder must be denied.  

The Board notes that under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).

Posttraumatic stress disorder is not a simple medical condition, such as a broken leg, because the condition cannot be identified through the senses alone.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).  For this reason, the Board determines that posttraumatic stress disorder is not a simple medical condition that a lay person is competent to identify.

Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medical condition, competent medical evidence is required to substantiate the claim.  Also, where there is a question of medical causation, that is, medical evidence of an association or link between the claimed disability, first shown after service, and an injury, disease, or event in service, where a lay assertion on medical causation is not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

As stated before, the Veteran has not been diagnosed with posttraumatic stress disorder.  Moreover, as no factual foundation has been established to show that the Veteran is qualified through knowledge, experience, training, or education to offer a medical diagnosis or an opinion on medical causation, and to the extent the Veteran statements are offered as evidence of a diagnosis, the statements are not competent evidence and the statements necessarily are excluded as evidence in support of the claim.

In sum, competent medical evidence does not show that the Veteran has posttraumatic stress disorder.  Accordingly, in the absence of evidence of a current disorder, there is no valid claim of service connection (Brammer v. Derwinski, 3 Vet. App. 223 (1992)); the Board does not reach the question of continuity of symptomatology after service (38 C.F.R. § 3.303(b)) or the provisions of 38 C.F.R. § 3.303(d), pertaining to an initial diagnosis after service; and the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Reversal of the rating decision in July 1970 by the RO, denying the Veteran's claim for service connection for left knee arthritis, based on clear and unmistakable error of fact, is granted.

Reversal of the rating decision in February 1989 by the RO, denying the Veteran's claim for service connection for a right leg injury, based on clear and unmistakable error, is denied.

Reversal of the rating decision in February 1989 by the RO, denying the Veteran's claim for service connection for a left leg injury, based on clear and unmistakable error, is denied.

Reversal of the rating decision in September 1994 by the RO, denying the Veteran's claim for service connection for psychosis, based on clear and unmistakable error, is denied.

Reversal of the rating decision in September 1994 by the RO, denying the Veteran's claim of entitlement to service connection under 38 U.S.C.A. § 1702, based on clear and unmistakable error, is denied.

Reversal of the rating decision in August 1995 by the RO, denying the Veteran's claim for service connection for venereal disease, based on clear and unmistakable error, is denied.

Reversal of the rating decision in April 2002 by the RO, denying the Veteran's claim for service connection for sinusitis, based on clear and unmistakable error, is denied.

As new and material evidence has not been presented, the claim of service connection for residuals of a right leg injury is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for residuals of a left leg injury is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for a psychiatric disorder, to include psychosis and schizophrenia, is not reopened, and the appeal is denied.

As new and material evidence has been presented, the claim of service connection for venereal disease is reopened, and to this extent only the appeal is granted. 

As new and material evidence has not been presented, the claim of entitlement to service connection under 38 U.S.C.A. § 1702 is not reopened, and the appeal is denied.

Service connection for posttraumatic stress disorder is denied.



REMAND

Having reopened the claim for service connection for venereal disease based on new and material evidence, the Board has jurisdiction to review the underlying service connection claim de novo, based on the whole record.  Upon review the Board finds that the Veteran should be provided a VA Compensation and Pension (C&P) examination. 

As regards the Veteran's request to reopen his previously denied claim for service connection for sinusitis, before a decision can be issued, procedural development in accordance with Kent v. Nicholson is required.  Kent v. Nicholson, 20 Vet. App. 1 (2006); 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), on the application to reopen the claim of service connection for sinusitis.  The notice should include the basis for the last final denial of the claim; the information and evidence necessary to reopen the claim, that is, new and material evidence; and notice of the evidence needed to substantiate the underlying claim for service connection.



2.  Afford the Veteran a C&P examination to determine whether it is at least as likely as not that a current or recurrent venereal disease, if found, was incurred during service.  

The claims file must be made available to, and reviewed by the examiner.  The examiner should note that STRs chronicle a two year period of treatment for gonorrhea and for venereal warts.  

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

A rationale for all opinions must be provided. 

3.  After the requested development is completed, readjudicate the claims.  If the decisions remain adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


